JOE Media Contact: Jerry M. Ray The St. Joe Company 904.301.4430 245 Riverside Avenue jray@joe.com Jacksonville, FL 32202 JOE Investor Contact: David Childers 904-301-4200 904.301.4302 dchilders@joe.com FOR IMMEDIATE RELEASE THE ST. JOE COMPANY (NYSE: JOE) REPORTS THIRD QUARTER 2 Jacksonville, Florida – (November 6, 2007) – The St. Joe Company (NYSE: JOE) today announced a Net Loss for the third quarter 2007 of $(6.8) million, or $(0.09) per share, compared with Net Income of $6.0 million, or $0.08 per share, for the third quarter of 2006.JOE had a loss from continuing operations, net of taxes, for the third quarter of 2007 of $(11.9) million, or $(0.16) per share, which was offset by an after tax gain from discontinued operations of $5.1 million, or $0.07 per share, primarily related to the sale of JOE’s office building portfolio.This compares to a loss from continuing operations, net of taxes, for the third quarter of 2006 of $(2.4) million, or $(0.03) per share, which was offset by an after-tax gain from discontinued operations of $8.4 million or $0.11 per share. For the third quarter of 2007, JOE recorded impairment losses totaling $20.4 million, pre-tax.Approximately $13.0 million of the pre-tax charge was related to the write-down of costs on homes and home sites in the residential segment to approximate fair value less costs to sell and $7.4 million related to the write-off of goodwill at Sunshine State Cypress sawmill and mulch plant based on an assessment of its current market value.As previously announced, JOE terminated a relationship with a third-party management company in September 2007 and paid a $5.0 million termination fee that is also reflected in the third quarter results. Net income for the first nine months of 2007 was $38.2 million, or $0.51 per share, compared to $28.7 million, or $0.39 per share, for the first nine months of 2006.Income from continuing operations, net of taxes, for the first nine months of 2007 was $7.2 million, or $0.10 per share, compared to $15.0 million, or $0.20 per share, for the first nine months of 2006.In addition to the third quarter 2007 charges referenced above, a charge of $2.2 million pre-tax was recorded during the first quarter in discontinued operations relating to the sale of Saussy Burbank, which was completed earlier this year. “Our results for the third quarter clearly reflect the difficult conditions that still exist in JOE’s Florida markets, including the Northwest region,” said Peter S. Rummell, chairman and CEO of JOE.“Despite the current environment, we believe the opportunities for JOE in the coming years, such as the relocation of the Panama City – Bay County International Airport, combined with our business-to-business approach will position JOE for significant future growth.For example, JOE’s extensive holdings adjacent and near the site of the new Panama City airport present a unique opportunity for commercial as well as residential developers.We have ramped up our marketing and outreach efforts to identify appropriate strategic alliances to maximize the value of these holdings.” Page 2 JOE is currently implementing the restructuring initiatives announced October 8, 2007 to accelerate the creation of value for its holdings, which include: · Significantly reducing capital expenditures; · Meaningfully decreasing selling, general and administrative expenses; · Divesting non-core assets; · Aggressively lowering company debt; and · Eliminating the current dividend and over time returning capital to shareholders through JOE’s share repurchase program. JOE Begins Marketing Opportunities in the West Bay Sector Last week, a ceremonial groundbreaking was held for the Panama City – Bay County International Airport within the 75,000-acre West Bay Sector.JOE has land-use entitlements for approximately 4.4 million square feet of industrial, office and retail space, 5,842 residential units, 490 hotel rooms and two marinas within the West Bay Sector’s first phase.There is ample land within the West Bay Sector for additional entitlements.Combined with Panama City’s deepwater seaport, Bay County has a unique and compelling set of competitive advantages that could support the development of a wide range of residential, commercial and intermodal uses. The local airport authority estimates that the airport will open in 2010, barring unexpected delays or additional legal challenges. JOE Sells 21,073 Rural Acres During the Quarter During the third quarter, JOE sold 21,073 acres of rural land that were not considered to be of strategic long-term value for the company.These land parcels were either already at their highest and best use or any higher use was beyond a reasonable time-value horizon.These land sales included 1,084 rural acres in six transactions for $3.4 million, or an average price of $3,136 per acre, and 19,989 acres adjacent to the St. Marks National Wildlife Refuge in one transaction for $28.5 million, or an average price of $1,425 per acre.As part of this larger transaction, JOE received the purchase price in the form of an installment note receivable which allows for significant tax efficiencies.The installment note is expected to be monetized in November of this year. Since January 1, 2007, JOE has sold 7,131 rural acres in 29 small transactions for $22.1 million, or an average price of $3,093 per acre.Also during 2007, JOE sold 79,967 rural acres in three large transactions for $109.4 million, or an average price of $1,368 per acre.Two of these three transactions were tax efficient since the consideration was received in the form of installment notes. “As we announced in October, we intend to monetize assets from our harvest portfolio,” said Britt Greene, JOE’s president.“Since many factors impact the ultimate price per acre for a transaction, including the land’s location, quality and natural features, prices are expected to vary significantly from parcel to parcel.Moving forward, we are marketing approximately 100,000 rural acres that fit our criteria for harvesting value, but we will only do so at acceptable prices based on the specific attributes of each parcel.” Page 3 Land Holdings and Entitlements On September 30, 2007, JOE owned approximately 718,240 acres, concentrated primarily in Northwest Florida.
